Citation Nr: 1760842	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  13-33 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a total disability rating based on individual employability (TDIU) due to service-connected disabilities other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gillian A. Flynn, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 2002 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board remanded the matter in July 2015 for further development.


FINDINGS OF FACT

1.  A preponderance of the competent and credible evidence of record shows that the Veteran was diagnosed as having lumbar scoliosis prior to active service.

2.  A preponderance of the competent and credible evidence of record shows that the Veteran's scoliosis is a congenital defect and is not related to active service.

3.  A preponderance of the competent and credible evidence shows that the Veteran's current back disabilities, to include degenerative arthritis of the spine and lumbar spondylosis, are not related to active service.

4.  A preponderance of the competent and credible evidence of record indicates that the Veteran's service-connected disabilities, other than PTSD, do not preclude him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C. §§ 1111, 1112, 1113, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.9 (2017); VAOPGCPREC 82-90 (1990).

2.  The criteria for TDIU due to disabilities other than PTSD have not been met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C. §§ 5103, 5103A (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated September 2011, December 2012, January 2013, and November 2013 provided all necessary notification to the Veteran.

The VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA health records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When the VA provides an examination, the VA must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

At a November 2015 VA examination, the examiner reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  In light of the performance of the requested examination, and the further adjudication of the appeal, the Board finds that there has been substantial compliance with the prior remand request.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The Board concludes that the November 2015 VA examination report is adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  In addition, disabilities diagnosed after separation from service may also be service-connected if all the evidence, including pertinent service records, establishes the disability was incurred in service.  38 C.F.R. § 3.303(d) (2017); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a) (2012).  Medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2017).  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and may provide sufficient support for a claim of service connection.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board must assess the competence and credibility of lay statements.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In adjudicating claims for VA benefits, the burden of proof only requires an approximate balance of the evidence for and against a claim.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

Low Back Disability

The Veteran contends that a low back disability, including congenital lumbar scoliosis, degenerative arthritis of the spine, and lumbar spondylosis, were incurred in, caused by, or aggravated by service.  Specifically, the Veteran asserts that his back problems began or were aggravated in service as a result of carrying heavy equipment.  The Board finds that the evidence is against granting the claim for service connection for any back disability.

The Board finds that the evidence of record does not support the Veteran's assertions regarding an etiological link between a back disability and active service.  Instead, it shows that, although the Veteran currently experiences back problems, they are not related to and were not aggravated by active service.

The Veteran's medical records show that he was diagnosed with congenital lumbar scoliosis in 1998.  Thus, the November 2015 VA examiner's opinion concerning the congenital nature of the Veteran's lumbar scoliosis was fully supported.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  It is undisputed that service connection is prohibited for congenital defects.  38 C.F.R. §§ 3.304, 4.9 (2017); VAOPGCPREC 82-90 (1990).  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating that his scoliosis is not a congenital defect or otherwise is related to active service.  Thus, the Board finds that service connection for congenital scoliosis is not warranted.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The evidence does not show any superimposed injury on the congenital defect during service.

The Board finds that the Veteran also is not entitled to service connection for degenerative arthritis of the spine and lumbar spondylosis disabilities on a presumptive basis due to in-service aggravation of the preexisting lumbar scoliosis disability.  38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304(b) (2017).  

The November 2015 VA medical examination recognized that the Veteran's current diagnoses include degenerative arthritis of the spine and lumbar spondylosis.  The examiner also noted that the Veteran reported he had had back problems in 2002 and sought medical treatment while in service in from 2002 to 2004.  However, after service the Veteran did not see a doctor for any back complaint again until 2007.

At the November 2015 VA medical examination, the Veteran reported that since 2012, his back pain had worsened.  He reported that on a scale from 0 to 10, the level of pain daily was 4 out of 10, but that every few weeks his back pain worsened to 7 out of 10, lasting less than hour.  However, the examiner conducted all appropriate range of motion tests and found range of motion in all related joints to be normal.  There was no functional loss of use due to pain.  In addition, there was no pain radiating to the legs, leg numbness, or weakness.  The examiner noted that an X-ray from 1998 showed the Veteran had 10 degrees of scoliosis of the lumbar spine T5 to L3, convex to the right side.  The examiner did not find current evidence of scoliosis of the spine.  The examiner also discussed a 2012 X-ray, and concluded that it showed only minimal degenerative changes of the lumbosacral spine.  There was no significant disc space narrowing and minimal anterior endplate spurring at L-4 to L-5.

The examiner also found that there was no pain on weight bearing, and no evidence of localized tenderness or pain on palpation of joints or soft tissue.  The Veteran could perform repetitive use with at least three repetitions.  There was no additional loss of range of motion with three repetitions.  There also was no evidence of pain, weakness, fatigability, or incoordination that would significantly limit functional ability with repeated use.  The examiner also did not find guarding or muscle spasms.  There was normal strength in the hips, knees, ankle, and toes.  The was normal sensation to light touch from the thighs to the toes.  The examiner noted that the Veteran did not report flare-ups or functional impairment of the spine with repetitive use.  Leg raising tests were negative.  There was no radiculopathy, ankylosis, or neurological abnormality.  The examiner did not find any intervertebral disc syndrome or episodes requiring bed rest.  The Veteran did not use assistive devices.  The examiner also noted the lack of scars, fractures, or loss of height, at 50 percent or higher.

The examiner opined that the Veteran's low back disabilities were less likely than not incurred in, caused by, or aggravated by any claimed in-service injury, event, or illness.  The findings in the November 2015 VA examination report generally concur with the findings of VA examination reports from October 2011and June 2013.

According to February 2004 and December 2004 VA medical treatment records, the Veteran complained of back pain after returning from deployment abroad in 2003.  However, he also reported that the back exercises and over the counter pain medicine he had been advised to use for back pain had helped.  

In addition, there are no medical treatment records for any low back condition between December 2004 and November 2007.  According to a November 2007 VA medical treatment record, the Veteran reported a history of low back strain since 2003, but did not report any current symptoms.  The examiner found that there had been no significant therapeutic intervention in 2003 and that there was no history of fracture, dislocation, or surgery.

The Veteran's degenerative arthritis of the spine and lumbar spondylosis disabilities were not diagnosed until years after service, and, as such, they are not subject to any analysis for in-service aggravation.  As the disabilities did not exist prior to service, it is not possible for them to have been aggravated in service.  It is also not possible for them to have aggravated his preexisting congenital lumbar scoliosis.

Thus, the Board concludes that the evidence clearly and unmistakably shows that the Veteran's congenital scoliosis was not aggravated by service.  Accordingly, the criteria for service connection for back disabilities, to include congenital scoliosis, degenerative arthritis of the spine, and lumbar spondylosis, are not met on a presumptive basis due to in-service aggravation of a preexisting disability.

The Veteran also is not entitled to service connection for a back disability on a direct service connection basis.  38 C.F.R. §§ 3.303, 3.304 (2017).  The evidence of record does not support the Veteran's assertions regarding in-service incurrence of any back disability.  And the evidence does not show an increase in severity of the lumbar scoliosis during service.  In fact, post-service examinations show improvement of the scoliosis.  Therefore, the Board finds clear and unmistakable evidence that the congenital scoliosis was not aggravated by service.  The most recent VA examination found no evidence of scoliosis.

The Veteran also has not identified or submitted any evidence showing an etiological relationship between any back disability and active service.  Accordingly, the criteria for service connection for a back disability have not been met on a direct basis.

The Board notes that service connection for degenerative arthritis of the spine is not warranted on a presumptive basis as a chronic disease.  38 C.F.R. §§ 3.307, 3.309 (2017).  The evidence does not indicate that the Veteran experienced degenerative arthritis during active service or within the first year following separation from service such that service connection for arthritis is warranted on a presumptive basis as a chronic disease.  38 C.F.R. §§ 3.307, 3.309 (2012).  The evidence shows that degenerative arthritis was first was seen on an X-ray in 2012, approximately 8 years after service separation.  In summary, service connection for degenerative arthritis of the spine is not warranted on a presumptive basis as a chronic disease.

The Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C. §§ 7104(a), 5107(b) (2012); 38 C.F.R. § 3.303(a) (2017).  In making a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  A Veteran is competent to report symptoms that he experiences at any time because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

As part of the current claim, the Veteran has asserted that his symptoms have been continuous since service.  He asserts that he continued to experience symptoms relating to the back after separation from service.

While the Board finds that the Veteran is competent to describe subjective symptoms of back pain, ascertaining whether he has an additional disability due to aggravation of congenital scoliosis during active service because of a superimposed disease or injury requires special medical training that the Veteran does not have.  It is a determination that is complex and medical in nature and not capable of lay observation alone, as is a determination as to whether any current back disability is related to service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Accordingly, any lay opinion found in the record regarding the Veteran's service causing an additional disability due to aggravation of the scoliosis congenital defect is not competent evidence and is not assigned any probative value.  Routen v. Brown, 10 Vet. App. 183 (1997), Bostain v. West, 11 Vet. App. 124 (1998).  Rather, the Board finds as competent and credible the opinion provided by the VA examiner in November 2015, including the findings that the Veteran's scoliosis is a congenital defect, and the Veteran did not have an additional disability of that defect during active service because of a superimposed disease or injury.  Black v. Brown, 10 Vet. App. 284 (1997).

The examiner's opinion in the November 2015 VA examination record is the most complete opinion of record addressing the etiology of the Veteran's back disabilities, and is specific to the key questions at issue requiring medical expertise for resolution.  There are no medical opinions of record contrary to the November 2015 VA examination.  The Veteran has had ample opportunity to submit medical evidence contrary to the reasoned conclusions of the November 2015 VA examination, but has not done so.

Thus, the Board finds that the Veteran's scoliosis is a congenital defect, and he did not have an additional aggravation of that defect during service because of a superimposed disease or injury.  Accordingly, service connection for scoliosis is not warranted and the claim is denied.  38 U.S.C. §§ 1111, 1131 (2012); 38 C.F.R. §§ 3.303(c), 4.9 (2017); VAOPGCPREC 82-90 (July 18, 1990); Quirin v. Shinseki, 22 Vet. App. 390 (2009).

Further, according to the November 2015 VA examination record, the examiner found that the degenerative changes of the Veteran's lumbar spine were not etiologically related to symptomatology noted in service.  There is no contrary medical evidence in the record.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Rather, the opinion is consistent with the Veteran's service and post-service medical records.  Bloom v. West, 12 Vet. App. 185 (1999).

The Board finds that the Veteran is competent to describe subjective symptoms of back pain and functional limitations.  However, the Veteran does not have the medical expertise to ascertain whether those symptoms are due to a back disability etiologically related to service or due to a permanent worsening of a preexisting disability beyond the natural progress of the disability during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Here, the Board finds competent and credible the November 2015 VA medical opinion, including the finding that the degenerative changes of the lumbar spine are less likely than not related to an in-service event.  Thus, while the Veteran contends that he has had back pain since service, the more probative medical evidence indicates that any pain the Veteran experiences is not due to an aggravation of a congenital back disorder during service or to a current back disability that is otherwise etiologically related to his service.

Accordingly, the Veteran's claim of entitlement to service connection for a back disability, to include congenital scoliosis, degenerative arthritis of the spine, and lumbar spondylosis, is not warranted.  Therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. §§ 1111, 1153, 5107 (2012); 38 C.F.R. § 3.102 (2017).

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017); Mittleider v. West, 11 Vet. App. 181 (1998).

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  In reaching a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).

The Veteran is assigned a 100 percent schedular rating for PTSD.  Therefore, the service-connected PTSD cannot be considered in determining entitlement to TDIU.  Bradley v. Peake, 22 Vet. App. 280 (2008).

The Veteran is already 100 percent disabled due to PTSD, but contends that he also is entitled to TDIU based on his other service-connected disabilities.  The Veteran is currently service-connected for headaches, rated 0 percent; and GERD, rated 0 percent.  Therefore, the combined service-connected rating is 0 percent, exclusive of PTSD.  38 C.F.R. § 4.25, Table I (2017).  Thus, the Veteran does not meet the criteria for TDIU under 38 C.F.R. § 4.16(a) (2017).

After reviewing the entire record, the Board concludes that entitlement to a TDIU is not warranted pursuant to 38 C.F.R. § 4.16(b) (2017).  The most probative evidence of record does not show anything out of the ordinary, or not average, in the Veteran's situation as a result of the service-connected disabilities.  While the Veteran may be unable to perform work such as manual labor, or work that requires him to be on his feet often due to his nonservice-connected back disabilities, the weight of the probative evidence of record does not indicate that he is unable to perform some type of substantially gainful employment in a sedentary setting, such as office work.

In arriving at this decision, the Board has considered the Veteran's relative education, training, and work background.  The Board has considered service-connected headaches and GERD, but not PTSD or any nonservice-connected disability.  Accordingly, the Board does not find that strictly based on the service-connected disabilities other than PTSD, the Veteran is unable to secure or follow substantially gainful employment.  The evidence does not show that headaches and GERD cause functional limitations that would preclude securing or following a substantially gainful occupation.

The Board recognizes that the Veteran has been awarded SSA benefits due to many disabilities.  The Board notes that SSA decisions are not binding or controlling on VA.  Collier v. Derwinski, 1 Vet. App. 413 (1991).  The Board notes that not only are SSA criteria for disability benefits different legally, but they also may consider disabilities that have not been service-connected by VA.  Here, the Board notes that the SSA granted disability benefits based on all of the Veteran's disabilities, to include the back disabilities, for which service connection is denied in this decision.  As the Veteran's back disabilities are not service-connected, VA cannot consider them when adjudicating whether the Veteran is unemployable.  Therefore, the Board finds that the SSA decision is not probative. 

Consequently, the Board finds that preponderance of the evidence shows that the Veteran is not unemployable solely due to his service-connected disabilities other than PTSD.  The impact of nonservice-connected disabilities may not be considered under the criteria for a TDIU.

Therefore, the Board must conclude that the criteria for referral for consideration of entitlement to TDIU under 38 C.F.R. § 4.16(b) (2017) are not met as the evidence does not show that the Veteran in unemployable due solely to headaches and GERD.  Thus, referral of the TDIU claim for extra-schedular consideration is not warranted.  The Board finds that the preponderance of the evidence is against the claim for TDIU and the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to TDIU is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


